UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-7530


DEMETRIUS HILL,

                  Plaintiff - Appellant,

          v.

TERRY A. O’BRIEN, Warden; MR. STRICKLAND, Associate Warden;
MR. WILSON, Captain; LIEUTENANT STIGER; DOCTOR ALLRED;
DOCTOR ROFF, Health Administrator; NURSE MEADE; CORRECTIONAL
OFFICER CRUM; CORRECTIONAL OFFICER TAYLOR; CORRECTIONAL
OFFICER MARTIN,

                  Defendants - Appellees,

          and

COUNSELOR PULIVAR; COUNSELOR MULLINS;              MS.    HALL,   Case
Manager; T. TAYLOR, Correctional Officer,

                  Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00283-JCT-RSB)


Submitted:   January 31, 2014                 Decided:   February 14, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Demetrius Hill, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          In    April     2008,    Demetrius   Hill    filed      a    complaint

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics,     403 U.S. 388     (1971),   alleging     various       prison

officials violated his constitutional rights.               After a rather

circuitous path, 1 Hill now appeals the district court’s order of

April 4, 2011, granting summary judgment to certain defendants

on his claims of (1) excessive force using ambulatory restraints

on November 1, 2007; (2) deliberate indifference to his serious

medical   needs      on   November     1,   2007;     and   (3)       deliberate

indifference to his chronic asthmatic condition. 2




     1
       See Hill v. O’Brien, 387 F. App’x 396 (4th Cir. 2010)
(unpublished) (vacating district court’s dismissal of Hill’s
excessive force claims and remanding the case to the district
court in light of Wilkins v. Gaddy,     559 U.S. 34 (2010), and
vacating district court’s order granting summary judgment on
Hill’s medical claims for failure to exhaust administrative
remedies and remanding those claims to the district court); see
also Hill v. Crum, 727 F.3d 312 (4th Cir. 2013) (reversing the
district court’s order denying Crum’s motion for judgment as a
matter of law, and remanding with instructions to enter judgment
in favor of Crum).

     2
       In so confining his appeal, Hill has waived review of the
issues he has not briefed or challenged. See 4th Cir. R. 34(b)
(directing appealing parties to present specific arguments in an
informal brief and stating that this court’s review on appeal is
limited to the issues raised in the informal brief).



                                       3
           We have reviewed the record and find no reversible

error. 3   Accordingly, we affirm for the reasons stated by the

district court.    Hill v. O’Brien, 7:08-cv-00283-JCT-RSB (W.D.

Va. Apr. 4, 2011).       We deny Hill’s motion for appointment of

counsel and for a transcript at government expense.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




     3
        Although Hill’s notice of appeal was filed prior to the
entry of final judgment, we have jurisdiction over this appeal
under the doctrine of cumulative finality.   Equip. Fin. Group,
Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347–48 (4th
Cir. 1992).



                                     4